DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR § 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR § 1.475(e).

WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS


As provided in 37 CFR § 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR § 1.475(c).	Restriction is required under 35 U.S.C. § 121 and § 372.

This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
	In accordance with 37 CFR § 1.499, Applicants are required, in reply to this action, to elect a single invention to which the claims must be restricted.

	Group I, claim(s) 1-12, drawn to a method of preparing a cultivated pepper plant bearing fruit having a low destemming force. 

	Group II, claim(s) 13-18, drawn to a cultivated pepper plant. 
	Group III, claim(s) 19-20, drawn to methods of harvesting peppers.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
	The inventions of groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of cultivated pepper plants bearing fruit having a low destemming force, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of the teachings of BARAL (Baral., PCT International Patent Application Publication No. WO 2014/145514 Al, published 18 September 2014; see IDS filed 09/28/2020). 	
	BARAL teaches machine harvestable pepper, and teaches pepper ideotypes and pepper plants with machine harvestable traits combined with desirable agronomic traits, methods of making such plants, and methods of using such plants (entire document; see Title, Abstract, for example). The term "destemming" refers to how easy it is to remove a fruit from its pedicel (i.e., ease to remove the fruits from calyx) (page 35, last paragraph).
	BARAL teaches pepper plants designated S5017 and S5082 (page 3, last paragraph; Example 3, page 40). 
	For example, BARAL teaches that pepper line S5017 has large pendent fruits with low pod detachment force which helps ensure separation of fruits from the plants as the harvester applies shaking force to the plants (page 38, last paragraph). The processor requires destemmed Id.). 
	BARAL also teaches that pepper line 85082 has large pendent fruits with low pod detachment force which helps ensure separation of fruits from the plants as the harvester applies shaking force to the plants (page 40, first paragraph). The processor requires destemmed fruits to be delivered on the plant. So, growers have to set up an assembly line of destemming crew on the harvester or at the packaging shade. Easy destemming variety reduces this labor cost significantly (Id.).
	BARAL teaches pod detachment force (page 42, lines 14-20). 
	BARAL teaches and claims (claim 5 of BARAL, for example; page 5, lines 7-22) a machine harvestable pepper plant, wherein said plant comprises a pod detachment force of less than 30 Newtons (N). 
	BARAL teaches heterozygote plants, markers and alleles (page 10, lines 10-28; paragraph bridging pages 11-12; page 13, last paragraph). 
	BARAL also teaches methods which include crossing pepper plants, and growing the resultant seed to produce one or more progeny pepper plants, breeding from one or more of said progeny pepper plants to produce progeny seed, and harvesting said progeny seed (page 4, sixth paragraph). 

	Each group of inventions also involves technical features not required by the other groups. The inventions of Groups I and III are directed to methods; in contrast, the invention of Group II is directed to compositions. The invention of Group I requires the step of selection of 

Applicants are advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR § 1.143) and (ii) identification of the claims encompassing the elected invention. 
	The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR § 1.144. If claims are added after the election, applicants must indicate which of these claims are readable on the elected invention or species.
	Should Applicants traverse on the ground that the inventions have unity of invention (37 CFR § 1.475(a)), Applicants must provide reasons in support thereof. Applicants may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. Where such evidence or admission is provided by Applicants, if the Examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. § 103(a) of the other invention.

Applicants are reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR § 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR § 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR § 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR § 1.17(i).

Examiner’s Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRATISLAV STANKOVIC whose telephone number is (571) 270-0305.  The examiner can normally be reached on Monday-Friday, 08:00-17:00 h EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on (571) 270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRATISLAV STANKOVIC, PhD, JD
Primary Examiner
Art Unit 1663



/BRATISLAV STANKOVIC/Primary Examiner, Art Unit 1663